DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/ZA2017/03516, being filed on May 23, 2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/618,330, filed on November 29, 2019.

Information Disclosure Statement
The information disclosure statement filed May 24, 2000 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 3 & 5 lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials is 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 4, the abstract recites the term “comprises”, which is improper language for the abstract.  The applicant .  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because throughout the abstract, it contains run on sentences which to is improper language for the abstract.  The applicant should correct all instances of run on sentences to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-6, 8-16, and 27 are objected to because of the following informalities:  It appears that the applicant is utilizing commas (,) instead of periods   Appropriate correction is required.
Claims 8 and 24 are objected to because of the following informalities:  Both of the previously cited claims contain references to previous claims at the end of the claims.  Specifically, claim 8 contains “(existing claim 17)” at the end of the claim and claim 24 contains “(existing claim 7)” at the end of the claim.  The applicant should delete both references in order to place the claims in proper form. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (AU2009101116 A4, herein referred to as Anderson) in view of Gau et al (Pub Num 2010/0084158, herein referred to as Gau).  Anderson discloses a downline wire, for connecting a location on surface to at least one detonator in a blast hole, which reduces breaks and offers improved reliability in harsh mining conditions (Page 2, lines 20-23).  Specifically, with respect to claim 1, Anderson discloses a downline wire including at least two flexible electrical conductors, a respective flexible layer of an insulating material which encases each conductor (Page 2, lines 25-31), wherein each conductor comprises a steel core which is clad with copper (Page 4, lines 18-20), wherein the insulating material may be selected from a filled flexible 3 (e.g. 1.35 g/ cm3), an “A” Shore hardness of from 93A to 103A (e.g. 98A), an unaged tensile strength at breakage is from 131 to 145 N/mm2and an elongation of from 280% to 325% (e.g. 295-310%, i.e. applicant has stated that PVC composition has such stated properties, see Page 4).  With respect to claim 4, Anderson discloses that the polyester elastomer has a tensile strength at breakage of from 296 to 365 N/mm2, an elongation at breakage of from 330% to 370% and a nominal hardness of from 77D to 87 D (i.e. applicant has stated that polyester elastomer composition has such stated properties, see Page 5).  With respect to claim 5, Anderson discloses that the tensile strength of the wire at breakage is 331 N/ mm2, the elongation at breakage is 350%, and the hardness is 82D (i.e. applicant has stated that copper clad steel has such stated properties, see Page 5).  With respect to claim 6, Anderson discloses that the diameter of the steel core is from 05 mm to 0.7 mm (i.e. 0.3-0.8mm is within claimed range, Page 4, lines 21-24) and the steel has a tensile strength of from 373 to 569 N/ mm2, an elongation at breakage of from 18% to 30% and a resistance of from 240 to 280 ohm/km (i.e. applicant has stated that steel has such stated properties, see Page 5).  With respect to claim 8, Anderson discloses a detonation system comprising a detonator to provide a charge to ignite an explosive; and a downline wire to connect the detonator to a surface location (Page 2, lines 25-31), wherein the downline wire comprising two conductors and at least two flexible electrical conductors, a respective flexible layer of an insulating material which encases each conductor (Page 2, lines 25-31).   With respect to claim 9, Anderson discloses that the 2, the elongation at breakage is 18-30% (i.e. applicant has stated that copper clad steel has such stated properties, see Page 5).  With respect to claim 11, Anderson discloses that the steel core has a diameter from 0.5 mm to 0.7 mm (i.e. 0.3-0.8mm is within claimed range, Page 4, lines 21-24). With respect to claim 12, Anderson discloses that the insulating material may be selected from a filled flexible polyvinylchloride (PVC) composition (Page 4, lines 25-31). With respect to claim 13, Anderson discloses that an unaged tensile strength at breakage is from 117 to 159 N/mm2and an elongation of from 280% to 310% (i.e. applicant has stated that PVC composition has such stated properties, see Page 4). With respect to claim 14, Anderson discloses that the flexible thermoplastic insulator is a polyester elastomer (Page 4, lines 25-31).   With respect to claim 15, Anderson discloses that an unaged tensile strength at breakage is from 296 to 365 N/mm2and an elongation of from 330% to 370% (i.e. applicant has stated that polyester elastomer composition has such stated properties, see Page 5).   With respect to claim 24, Anderson discloses a method of manufacturing a downline wire for an explosive detonation system (Page 5, lines 25-31), wherein the method comprising providing two copper-clad steel cores (Page 4, lines 18-20),  encasing each of the two copper-clad steel cores in a flexible thermoplastic insulator to form separate insulated conductors (Page 5, lines 25-31).  With respect to claim 25, Anderson discloses that the insulating material may be selected from a filled flexible polyvinylchloride (PVC) composition (Page 4, lines 25-31). .  
		Anderson doesn’t necessarily discloses the downhole wire comprising a sheath in which the insulated conductor are embedded, wherein the sheath is made of MDPE or HDPE compound that includes carbon black (claims 1, 8, 24), nor the polyethylene sheath has an unaged tensile strength at breakage of 29.4 N/ mm2, and an elongation at breakage of 800% (claim 16), nor the polyethylene sheath has a density of 0.95 g/cc (claim 27).
	Gau teaches a polymeric composition that is useful as a wire coating or cable jacket, wherein the composition possesses an increased higher temperature rating, flexibility, and ease of removal from a cable core (abstract), while also being weather resistance and exhibiting oxidative stability, good electrical properties, and chemical resistance (Paragraph 59).  Specifically, with respect to claims 1, 8, and 24, Gau discloses a composition comprising HDPE or MDPE (Paragraph 13), wherein the MDPE or HDPE may contains about 1-5% wt. of carbon black in order to absorb UV, improve stability for chemical protection by reacting with oxygen or ozone, and to achieve good weathering performance (Paragraph 45).  With respect to claim 16, Gau teaches that the MDPE or LDPE, that may be utilized as a jacket material (i.e. sheath), has an unaged tensile strength at breakage of 29.4 N/ mm2, and an elongation at breakage of 800% (i.e. applicant has stated that MDPE and HDPE filled with carbon black has such stated properties, see Page 8, lines 11-15).  With respect to claim 27, Gau teaches that the MDPE and HDPE (Paragraph 13) comprising carbon black (Paragraph 45), wherein the HDPE or MDPE has a density of 0.95g/cc (Page 8, lines 11-15).

	Modified Anderson also doesn’t state that the sheath has an outer profile comprising two opposed substantially parallel and flat sides, a first semi-circular edge between respective first ends of the flat sides, and a second semi-circular edge between respective second ends of the flat sides (claim 7).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the downline wire of modified Anderson to comprise the sheath having an outer profile comprising two opposed substantially parallel and flat sides, a first semi-circular edge between respective first ends of the flat sides, and a second semi-circular edge between respective second ends of the flat sides since it is well known in the art of cables that rectangular shaped cables are commonly utilized in downhole applications because the ability to utilize less space in the downhole and since it has been held that a change in form cannot sustain patentability where involved   In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Own Admission of Prior Art (herein referred to as AOAPA) in view of Anderson (AU2009101116 A4) and Gau et al (Pub Num 2010/0084158).  AOAPA teaches a known method of loading a blast hole (See Background of the Invention Section of Applicant’s specification, Pages 1-2).  Specifically, with respect to claims 17 & 21, AOAPA discloses a method comprising connecting a booster and a detonator to a downwire, placing the booster and detonator in a blast hole, and filling the blast hole with an explosive material comprising emulsion, wherein the detonator experiences a dynamic force that causes the downline wire to elongate while the blast hole is being filled, wherein a static force is exerted by the explosive material on the downline wire (See Background of the Invention Section of Applicant’s specification, Pages 1-2), wherein the step of determining a rate of charge to limit the dynamic force based on the diameter of the blast hole would have to be executed (i.e. in order to place the proper amount emulsion in the blast hole, determination of the rate of charge (i.e. how much emulsion) would have to be determined prior to insertion).  
	While AOAPA discloses a downline wire, AOAPA doesn’t necessarily disclose the downline wire comprising the downline wire including at least two flexible electrical conductors having a tensile strength of from 373 to 569 N/ mm2 and an elongation at breakage of from 18% to 30% (claim 17), nor the diameter of the downhole wire having a tensile strength of from 400 to 470 N and an elongation of from 24 to 30% (claim 18), nor the tensile strength of the downline wire allowing the wire to resist a static force of 
	Anderson teaches a downline wire, for connecting a location on surface to at least one detonator in a blast hole, which reduces breaks and offers improved reliability in harsh mining conditions (Page 2, lines 20-23).  With respect to claim 17, Anderson teaches a detonation system comprising a detonator to provide a charge to ignite an explosive; and a downline wire to connect the detonator to a surface location (Page 2, lines 25-31), wherein the downline wire comprising two conductors and at least two flexible electrical conductors, a respective flexible layer of an insulating material which encases each conductor (Page 2, lines 25-31), wherein each conductor comprises a steel core which is clad with copper (Page 4, lines 18-20), wherein the steel cores have a tensile strength 337-569 N/ mm2, the elongation at breakage is 18-30% (i.e. applicant has stated that copper clad steel has such stated properties, see Page 5).  With respect to claims 18-20, Anderson teaches that the downline wire has a tensile strength of from 400 to 470 N, an elongation of 24-30%, wherein the tensile strength of the downline wire allows the wire to resist a static force of up of 470 (i.e. applicant has stated that copper clad steel combined with the insulation materials have such stated properties, see Page 5).  With respect to claim 22, Anderson teaches that the insulating material may be selected from a filled flexible polyvinylchloride (PVC) composition and a polyester elastomer (Page 4, lines 25-31).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of AOAPA to comprise the conductor configuration as taught by Anderson because Anderson teaches that such a configuration provides an insulated wire is commonly utilized as a downline wire, for 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the explosive mixture of AOAPA to be made of a ANFO material, since it is well known in the art of explosives that ammonium nitrate fuel oil (ANFO) is known and commercially available explosive that is widely used and accounts for 90% of explosives utilized in North America because of its low cost and ease of use and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	AOAPA also doesn’t necessarily discloses the downhole wire comprising a sheath in which the insulated conductor are embedded, wherein the sheath is made of MDPE or HDPE compound that includes carbon black (claim 17).
	Gau teaches a polymeric composition that is useful as a wire coating or cable jacket, wherein the composition possesses an increased higher temperature rating, flexibility, and ease of removal from a cable core (abstract), while also being weather resistance and exhibiting oxidative stability, good electrical properties, and chemical resistance (Paragraph 59).  Specifically, with respect to claims 17, Gau discloses a composition comprising HDPE or MDPE (Paragraph 13), wherein the MDPE or HDPE may contains about 1-5% wt. of carbon black in order to absorb UV, improve stability for chemical protection by reacting with oxygen or ozone, and to achieve good weathering performance (Paragraph 45).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wires of Anderson to comprise composition utilize as an outer sheath (i.e. jacket) configuration as taught by Gau because Gau teaches that such a composition utilized as a wire coating or cable jacket, wherein the composition possesses an increased higher temperature rating, flexibility, and ease of removal from a cable core (abstract), while also being weather resistance and exhibiting oxidative stability, good electrical properties, and chemical resistance (Paragraph 59) and since it has been held to be within general skill of a worker in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 30, 2021